Exhibit 10.1

FIRST PLACE FINANCIAL CORP.

AMENDED EMPLOYMENT AGREEMENT

This AGREEMENT (“Agreement”) originally effective July 1, 2003, by and between
First Place Financial Corp. (the “Holding Company”), a corporation organized
under the laws of Delaware, with its principal offices at 185 East Market
Street, Warren, Ohio, and Steven R. Lewis (“Executive”) is hereby amended
effective July 1, 2008. Any reference to “Institution” herein shall mean First
Place Bank or any successor thereto.

WHEREAS, the Holding Company wishes to assure itself of the services of
Executive for the period provided in this Agreement; and

WHEREAS, the Executive is willing to serve in the employ of the Holding Company
on a full-time basis for said period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES.

During the period of Executive’s employment hereunder, Executive agrees to serve
as President and Chief Executive Officer of the Holding Company. The Executive
shall render administrative and management services to the Holding Company such
as are customarily performed by persons in a similar executive capacity. During
said period, Executive also agrees to serve, if elected, as an officer or
director of any subsidiary of the Holding Company.

2. TERMS AND DUTIES.

(a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of July 1, 2008, and shall continue for a period of thirty-six
(36) full calendar months thereafter. Effective beginning July 1, 2008, the term
of this Agreement shall be extended for one day each day until such time as the
board of directors of the Holding Company (the “Board”) or Executive elects not
to extend the term of the Agreement by giving written notice to the other party
in accordance with Section 8 of this Agreement, in which case the term of this
Agreement shall be fixed and shall end on the third anniversary of the date of
such written notice.

(b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder, including activities and services related to the organization,
operation and management of the Holding Company and its direct or indirect



--------------------------------------------------------------------------------

subsidiaries (“Subsidiaries”) and participation in community, professional and
civic organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Holding Company or its
Subsidiaries, or materially affect the performance of Executive’s duties
pursuant to this Agreement.

(c) Notwithstanding anything herein contained to the contrary, Executive’s
employment with the Holding Company may be terminated by the Holding Company or
Executive during the term of this Agreement, subject to the terms and conditions
of this Agreement. However, Executive shall not perform, in any respect,
directly or indirectly, during the pendency of his temporary or permanent
suspension or termination from the Institution, duties and responsibilities
formerly performed at the Institution as part of his duties and responsibilities
as President and Chief Executive Officer of the Holding Company.

3. COMPENSATION AND REIMBURSEMENT.

(a) The Executive shall be entitled to a salary from the Holding Company or its
Subsidiaries in an amount not less than the Base Salary in effect on the date of
signing this Agreement (“Base Salary”). Base Salary shall include any amounts of
compensation deferred by Executive under any qualified or unqualified plan
maintained by the Holding Company and its Subsidiaries. Such Base Salary shall
be payable bi-weekly. During the period of this Agreement, Executive’s Base
Salary shall be reviewed at least annually. Such review shall be conducted by
the Board or by a Committee of the Board delegated such responsibility by the
Board on such dates as shall be established by the Board or by the Committee.
The Committee or the Board may increase Executive’s Base Salary. Any increase in
Base Salary shall become the “Base Salary” for purposes of this Agreement. In
addition to the Base Salary provided in this Section 3(a), the Holding Company
shall also provide Executive, at no premium cost to Executive, with all such
other benefits as provided uniformly to permanent full-time employees of the
Holding Company and its Subsidiaries.

(b) The Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Holding Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Holding Company and Institution
employees eligible to participate in such plans, arrangements and perquisites on
a non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Subsection (b), Executive shall be entitled to participate in
or receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Holding Company and
its Subsidiaries in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions

 

2



--------------------------------------------------------------------------------

and overall administration of such plans and arrangements. Executive shall be
entitled to incentive compensation and bonuses as provided in any plan of the
Holding Company and its Subsidiaries in which Executive is eligible to
participate. Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Holding Company shall pay or reimburse Executive for all
reasonable travel and other reasonable expenses incurred in the performance of
Executive’s obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Holding Company of Executive’s full-time employment hereunder for any reason
other than a termination governed by Section 5(a) hereof, or Termination for
Cause, as defined in Section 7 hereof; (ii) Executive’s resignation from the
Holding Company’s employ upon (A) any failure to elect or reelect or to appoint
or reappoint Executive as President and Chief Executive Officer, unless
consented to by the Executive, (B) a material change in Executive’s function,
duties, or responsibilities with the Holding Company or its Subsidiaries, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above, unless consented to by the Executive, (C) a relocation of
Executive’s principal place of employment by more than 50 miles from its
location at the effective date of this Agreement, unless consented to by the
Executive, (D) a material reduction in the benefits and perquisites to the
Executive from those being provided as of the effective date of this Agreement,
unless consented to by the Executive, (E) a liquidation or dissolution of the
Holding Company or the Institution, or (F) breach of this Agreement by the
Holding Company. Upon the occurrence of any event described in clauses (A), (B),
(C), (D), (E) or (F), above, Executive shall have the right to elect to
terminate his employment under this Agreement by resignation upon not less than
sixty (60) days prior written notice. Such election to terminate shall be deemed
to be an involuntary termination provided that (i) the Executive provides notice
to the Holding Company of the existence of one of the conditions described above
within ninety days of the initial existence of the condition and the Holding
Company shall be provided with a period of thirty days during which it may
remedy the condition and not pay the payment provided in part (b) below or
provide the coverage provided in part (c) below, and (ii) the Date of
Termination is within two years of the initial existence of the condition.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Holding Company shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum

 

3



--------------------------------------------------------------------------------

equal to the sum of: (i) the amount of the remaining payments that the Executive
would have earned if he had continued his employment with the Holding Company
and the Institution during the remaining term of this Agreement at the
Executive’s Base Salary at the Date of Termination; and (ii) the amount equal to
the annual contributions that would have been made on Executive’s behalf to any
employee benefit plans of the Institution or the Holding Company during the
remaining term of this Agreement based on contributions made (on an annualized
basis) at the Date of Termination. Such payments shall be made in a lump sum
(i) on the first payroll pay date following Executive’s Date of Termination, or
(ii) on the first payroll pay date following the date that is six months after
the Date of Termination if, on the Date of Termination, Executive is a Specified
Employee as defined in Internal Revenue Code Section 409A, and such Code Section
and the associated regulations so require. Such payments shall not be reduced in
the event the Executive obtains other employment following termination of
employment.

(c) Upon the occurrence of an Event of Termination, the Holding Company will
cause to be continued life, medical and dental coverage substantially equivalent
to the coverage maintained by the Holding Company or its Subsidiaries for
Executive prior to his termination at no premium cost to the Executive. Such
coverage shall cease upon the expiration of the remaining term of this
Agreement.

5. CHANGE IN CONTROL.

(a) For purposes of this Agreement, a “Change in Control” of the Holding Company
or the Institution shall mean an event of a nature that: (i) would be required
to be reported in response to Item 1 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Institution or the Holding Company within the meaning
of the Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance
Act, and the Rules and Regulations promulgated by the Office of Thrift
Supervision (“OTS”) (or its predecessor agency), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under the rules and regulations of the OTS, the Board shall substitute its
judgment for that of the OTS); or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Institution or the Holding
Company representing 50% or more of the Institution’s or the Holding Company’s
outstanding voting securities or right to acquire such securities except for any
voting securities of the Institution purchased by the Holding Company and any
voting securities purchased by any employee benefit plan of the Holding Company
or its Subsidiaries, or (B) individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by the Holding Company’s stockholders was approved by a Nominating Committee
solely composed of members which are Incumbent Board members, shall be, for
purposes of this clause (B), considered as though he were a member of the
Incumbent Board, or (C) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Institution or the Holding

 

4



--------------------------------------------------------------------------------

Company or similar transaction occurs or is effectuated in which the Institution
or Holding Company is not the resulting entity; provided, however, that such an
event listed above will be deemed to have occurred or to have been effectuated
upon the receipt of all required federal regulatory approvals not including the
lapse of any statutory waiting periods, or (D) a proxy statement has been
distributed soliciting proxies from stockholders of the Holding Company, by
someone other than the current management of the Holding Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Holding Company or Institution with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Institution or the Holding Company, or (E) a tender
offer is made for 20% or more of the voting securities of the Institution or
Holding Company then outstanding.

(b) If a Change in Control has occurred pursuant to Section 5(a) or the Board
has determined that a Change in Control has occurred, Executive shall be
entitled to the benefits provided in paragraphs (c) and (d) of this Section 5
upon his subsequent termination of employment at any time during the term of
this Agreement due to (i) Executive’s dismissal, or (ii) Executive’s resignation
following any material demotion, loss of title, office, or significant authority
or responsibility, material reduction in annual compensation or benefits or
relocation of his principal place of employment by more than 50 miles from its
location immediately prior to the Change in Control, unless such termination is
because of his death, disability, retirement or Termination for Cause. Such
resignation shall be deemed to be an involuntary termination provided that
(i) the Executive provides notice to the Holding Company of the existence of one
of the conditions described above within ninety days of the initial existence of
the condition and the Holding Company shall be provided with a period of thirty
days during which it may remedy the condition and not pay the payment provided
in part (c) below or provide the coverage provided in part (d) below, and
(ii) the Date of Termination is within two years of the initial existence of the
condition.

(c) Upon the Executive’s entitlement to benefits pursuant to Section 5(b), the
Holding Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to the greater of:
(i) the payments due for the remaining term of the Agreement; or (ii) three
(3) times Executive’s average annual compensation for the five (5) most recent
taxable years that Executive has been employed by the Holding Company or the
Institution or such lesser number of years in the event that Executive shall
have been employed by the Holding Company or the Institution for less than five
(5) years. Such annual compensation shall include Base Salary, commissions,
bonuses, any other cash compensation, contributions or accruals on Executive’s
behalf to any pension and/or profit sharing plan, severance payments, retirement
payments, directors or committee fees and fringe benefits paid or to be paid to
the Executive in any such year and payment of any expense items without
accountability or business purpose or that does not meet the Internal Revenue
Service requirements for deductibility by the Holding Company or the
Institution. Such payment shall be made in a lump sum (i) on the first payroll
pay date following Executive’s Date of Termination, or (ii) on the first payroll
pay date following the date that is six months after the Date of Termination if,
on the Date of Termination, Executive is a Specified Employee as defined in
Internal Revenue Code Section 409A, and such Code Section and the associated
regulations so require. Such payments shall not be reduced in the event
Executive obtains other employment following termination of employment.

 

5



--------------------------------------------------------------------------------

(d) Upon the Executive’s entitlement to benefits pursuant to Section 5(b), the
Company will cause to be continued life, medical and dental coverage
substantially equivalent to the coverage maintained by the Institution for
Executive prior to his severance at no premium cost to Executive. Such coverage
and payments shall cease upon the expiration of thirty-six (36) months following
the Date of Termination.

6. CHANGE OF CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among the Termination Benefits
provided by Section 5 shall be determined by Executive.

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, willful misconduct, conduct damaging the reputation of the
Holding Company or the Institution, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation (other than traffic violations or similar offenses)
or final cease and desist order or material breach of any provision of this
Agreement. Notwithstanding the foregoing, Executive shall not be deemed to have
been Terminated for Cause unless and until there shall have been delivered to
him a Notice of Termination which shall include a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths of the members of
the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. Executive shall not have the
right to receive compensation or other benefits for any period after the Date of
Termination for Cause. During the period beginning on the date of the Notice of
Termination for Cause pursuant to Section 8 hereof through the Date of
Termination for Cause, stock options and related limited rights granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the
Institution, the Holding Company or any subsidiary or affiliate thereof, vest.
At the Date of Termination for Cause, such stock options and related limited
rights and any such unvested awards shall become null and void and shall not be
exercisable by or delivered to Executive at any time subsequent to such
Termination for Cause.

 

6



--------------------------------------------------------------------------------

8. NOTICE.

(a) Any purported termination by the Holding Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given);
provided, however, that if a dispute regarding the Executive’s termination
exists, the “Date of Termination” shall be determined in accordance with
Section 8(c) of this Agreement.

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and, provided further, that the Date of Termination shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Holding Company
will continue to pay Executive his full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement.
Amounts paid under this Section are in addition to all other amounts due under
this Agreement and shall not be offset against or reduce any other amounts due
under this Agreement.

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Holding Company. Executive shall, upon reasonable notice,
furnish such information and assistance to the Holding Company as may reasonably
be required by the Holding Company in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.

10. NON-COMPETITION AND NON-DISCLOSURE.

(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Holding Company or
its Subsidiaries for a period of one (1) year following such termination in any
city, town or county in which the

 

7



--------------------------------------------------------------------------------

Executive’s normal business office is located and the Holding Company or any of
its Subsidiaries has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board. Executive agrees that during such period and within said cities, towns
and counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Holding Company or
its Subsidiaries. The parties hereto, recognizing that irreparable injury will
result to the Holding Company or its Subsidiaries, its business and property in
the event of Executive’s breach of this Subsection 10(a) agree that in the event
of any such breach by Executive, the Holding Company or its Subsidiaries will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive. Executive represents and admits that in the event of the termination
of his employment pursuant to Section 7 hereof, Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Holding Company or its
Subsidiaries, and that the enforcement of a remedy by way of injunction will not
prevent Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Holding Company or its Subsidiaries from pursuing any other
remedies available to the Holding Company or its Subsidiaries for such breach or
threatened breach, including the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Holding Company and its
Subsidiaries, as it may exist from time to time, is a valuable, special and
unique asset of the business of the Holding Company and its Subsidiaries.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Holding Company and its Subsidiaries thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board of Directors or required by law. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Holding Company and its Subsidiaries.
In the event of a breach or threatened breach by the Executive of the provisions
of this Section, the Holding Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Holding Company
or its Subsidiaries, or from rendering any services to any person, firm,
corporation or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed. Nothing herein will be
construed as prohibiting the Holding Company from pursuing any other remedies
available to the Holding Company for such breach or threatened breach, including
the recovery of damages from Executive.

11. SOURCE OF PAYMENTS.

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Holding Company subject to Section 11(b).

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Employment Agreement dated December 31, 1998, between
Executive and the Institution, such compensation payments and benefits paid by
the Institution will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement. Payments pursuant to this
Agreement and the Institution Agreement shall be allocated in proportion to the
services rendered and time expended on such activities by the Executive as
determined by the Holding Company and the Institution on a quarterly basis.

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Holding Company or any
predecessor of the Holding Company and Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Holding Company and their respective successors and assigns.

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

9



--------------------------------------------------------------------------------

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

17. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware, unless otherwise
specified herein.

18. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within fifty
(50) miles from the location of the Institution, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, Executive shall be entitled to the payment
of all back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement.

19. PAYMENT OF LEGAL FEES.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Holding Company if Executive is successful pursuant to
a legal judgment, arbitration or settlement.

20. INDEMNIFICATION.

(a) The Holding Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
Delaware law and as provided in the Holding Company’s certificate of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by

 

10



--------------------------------------------------------------------------------

reason of his having been a director or officer of the Holding Company (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.

(b) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12 C.F.R. Part
359 and any rules or regulations promulgated thereunder.

21. SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Institution or the Holding
Company, expressly and unconditionally to assume and agree to perform the
Holding Company’s obligations under this Agreement, in the same manner and to
the same extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

 

Witness:     FIRST PLACE FINANCIAL CORP.

 

    By:  

/s/    Samuel A. Roth

      Samuel A. Roth       Chairman of the Board of Directors Witness:      

 

    By:  

/s/    Steven R. Lewis

      Steven R. Lewis       Executive

 

11